Citation Nr: 0028591	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  97-18 826	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from March 1959 to January 
1963, and from July 1963 to April 1964.  Military personnel 
records associated with the claims folder in or about January 
1998 show that the veteran had 13 days of active duty for 
training (ACDUTRA) in June 1964.  This appeal arises from a 
March 1997 rating decision, which denied service connection 
for an acquired psychiatric disorder, to include PTSD.  The 
veteran was accorded hearings before a hearing officer at the 
RO in August 1997 and May 2000, and the transcripts of the 
hearings are included in the claims folder.  This case was 
remanded by the Board of Veterans' Appeals (Board) in March 
2000.  The requested development has been completed and the 
case has been returned to the Board for further 
consideration.  

REMAND

The Board notes at the outset that the RO has essentially 
complied with the Board's earlier remand in March 2000.  
However, because additional evidence was submitted by the 
veteran at the May 2000 RO hearing, the substance of which 
had not been anticipated by the Board at the time of the 
March 2000 remand, it is essential that the case again be 
remanded.  

At the current time, the Board will restate evidence from the 
earlier remand as well as referencing pertinent evidence 
received since the March 2000 remand.  

The veteran's Form DD-214s ("Armed Forces of the United 
States Report of Transfer or Discharge") show that he served 
in the U.S. Navy, with an occupational specialty of damage 
control.  His service medical records do not contain a report 
of a complaint, diagnosis, or treatment for an acquired 
psychiatric disorder, to include PTSD.  

In a December 1996 statement, the veteran asserted a claim of 
service connection for PTSD, and he indicated that he was 
receiving medical treatment at the VA Medical Center in 
Butler, Pennsylvania (Butler VAMC).  In a report of a June 
1995 mental health clinic consultation at Butler VAMC, a VA 
social worker noted that the veteran was being referred for 
psychiatric evaluation, medication management, and diagnostic 
clarification.  The social worker's diagnostic impressions 
included Axis I: general anxiety and dysthymia.  It was also 
noted that the veteran had been in receipt of disability 
benefits from the Social Security Administration (SSA) since 
the early 1980s for what he described as a variety of 
reasons, including a lung disorder reportedly associated with 
chemical exposure while he was employed as a welder.  Records 
of treatment of the veteran at Butler VAMC, dating from 
August 1995 to November 1996, include an October 1995 medical 
report in which it was noted that the veteran had traumatic 
memories of working aboard an aircraft carrier.  

In a January 1997 statement, the veteran described stressful 
events which occurred during his military service.  He 
indicated that, in the summer of 1960, while serving aboard 
the USS Intrepid, an aircraft carrier, an enlisted man was 
killed on the deck of the carrier.  He recalled that, between 
August 1960 and February 1961, three pilots were killed.  Two 
were killed when their aircraft impacted the flight deck.  
The veteran explained that he worked in the carpenter shop 
just below the rear of the flight deck.  One of the pilots 
was killed 10 feet above the veteran's work location, and the 
pilot's body parts were scattered over the rear section of 
the flight deck.  An enlisted man committed suicide by 
jumping into the sea from near the ship's bow.  The veteran 
indicated that he was assigned to damage control duties, and 
he assisted in operations surrounding the death of a man in 
the boiler room.  He described dangerous conditions involving 
his attempts to assist in making repairs after an explosion 
near the ship's anchors.  The veteran stated that he 
experienced fear and stress during the Cuban missile crisis 
in October 1962, when the ship's captain announced his belief 
that the United States would probably go to war with the 
Soviet Union.  

The veteran was accorded a VA examination at the VA Medical 
Center at University Drive, Pittsburgh, Pennsylvania 
(University Drive VAMC), by a psychologist in January 1997.  
The psychologist concluded that the veteran did not present 
sufficient data to warrant a diagnosis of PTSD.  The 
psychologist indicated that this assessment was based on a 
review of the available medical records and clinical 
findings.  Diagnoses included Axis I: generalized anxiety 
disorder and dysthymic disorder, which were chronic and 
moderate in intensity and not related to service, and Axis 
II: mixed personality disorder, with passive dependent, 
histrionic, and narcissistic traits.  The psychologist added 
that, while the veteran had some psychiatric problems which 
appeared to be related to his character development and his 
early history, with possible involvement of biogenetic 
factors, there was no evidence of a psychiatric disability 
related to service.  

The veteran was referred for an additional evaluation in 
January 1997 by the Chief of Psychology Services at Butler 
VAMC.  The psychologist indicated that the veteran had been 
seen on five occasions between December 1996 and January 
1997.  The veteran reported stressful events including: 
watching planes miss aircraft carrier deck restraining cables 
while attempting to land, and going overboard, making repairs 
in heavy seas, working in the carpenter shop below the flight 
deck when planes were landing on the deck above, learning 
that several men were killed aboard another aircraft carrier 
when a restraining cable snapped, working in damage control 
activities after fatal accidents, and scraping rust for 2 
weeks as punishment because of problems with a supervisor.  
Clinical testing revealed moderate problems with anxiety, 
depression, and self-esteem, which the examiner believed were 
likely to be chronic in nature.  There were significant 
degrees of conversion or psychophysiological symptoms and a 
preoccupation with somatic events.  The veteran was thought 
to most likely be obsessional, with much repression and 
denial. The psychologist concluded that diagnostic testing 
did not suggest the presence of PTSD.  The examiner's 
impressions included generalized anxiety disorder.  

The evidence also includes an April 1997 letter from the VA 
social worker who conducted a June 1995 VA evaluation of the 
veteran.  The social worker noted that the veteran had been 
treated at the Butler VAMC mental hygiene clinic since June 
1995, and his symptoms were consistent with generalized 
anxiety and post-traumatic stress resulting from exposure to 
traumatic events while serving aboard an aircraft carrier 
during the Cuban missile crisis.  These traumatic events were 
noted to include seeing people maimed and killed, and planes 
and helicopters exploding and sinking.  

At a hearing before an RO hearing officer in August 1997, the 
veteran testified that he had recurring dreams of being 
pinned or crushed in a ship, and being unable to escape.  He 
recalled that the ship on which he served had been caught in 
a hurricane for three days, and he described his damage 
control activities during the storm.  The veteran indicated 
that he had been receiving SSA disability benefits since 1979 
or 1980 for disabilities resulting from exposure to toxic 
fumes when he was employed as a welder after service.  

Following the hearing, records of medical treatment of the 
veteran at the Irene Stacy Community Mental Health Center 
(Irene MHC) were associated with the claims folder.  The 
records from Irene MHC include an April 1992 report by Walter 
W. Hiller, Jr., M.D.  Dr. Hiller referred to an evaluation of 
the veteran in October 1986, during which the veteran 
reported a 10-year history of "nervousness".  Dr. Hiller 
recalled that his impressions at that time included, 
generalized anxiety disorder, dysthymic disorder, and mixed 
personality disorder.  The records from Irene MHC do not 
contain any medical opinion relating an acquired psychiatric 
disorder to service or an episode in service.  

A June 1997 letter from the medical director of the mental 
hygiene clinic at Butler VAMC was associated with the record.  
The physician noted that the veteran had PTSD and a mood 
disorder.  The physician indicated that, from the history 
provided by the veteran, his post-traumatic symptoms were 
consistent with his exposure to events aboard the USS 
Intrepid during the Cuban missile crisis; when he reported 
seeing people maimed and killed and planes going into the 
sea.  

In an August 1997 VA evaluation of the veteran by a VA social 
worker at the VA Medical Center on Highland Drive in 
Pittsburgh, Pennsylvania (Highland Drive VAMC), the veteran's 
preservice, military, and social history were reported.  The 
social worker noted that, following diagnostic testing, an 
exact diagnostic determination was difficult to make.  While 
clinical indications pointed to a diagnosis of PTSD, the 
examiner concluded that the veteran's purpose in undergoing 
the evaluation was to validate a diagnosis of PTSD, and he 
presented as someone very interested in being diagnosed with 
PTSD.  

Military personnel records added to the claims folder in 
January 1998 show that the veteran was assigned to duty 
aboard the USS Intrepid in June 1960.  

In a June 1998 letter from a VA social worker at Butler VAMC, 
it was reported that the veteran's symptoms continued to 
reflect generalized anxiety and PTSD resulting from his duty 
aboard an aircraft carrier and related experiences.  

Thereafter, copies of the ship's deck logs of the USS 
Intrepid were added to the claims folder.  The veteran 
submitted the deck logs with hand-written annotations 
asserting that he was present, took part in, or had personal 
knowledge of, various events chronicled therein including, 
the loss of a pilot in August 1960, the loss of a seaman 
overboard (who is identified in the deck logs as "R.A. 
Pickett", and with whom the veteran indicated he was 
personally acquainted) in August 1960, and aircraft accidents 
on the flight deck in September 1960.  

In a June 1999 letter, Robert L. Eisler, M.D. reported 
interviewing the veteran in his office in June 1999.  Dr. 
Eisler noted that the veteran recalled having been in 
numerous life-threatening situations, including a severe 
hurricane, and working in connection with aircraft accidents 
and fire and steam explosions.  Dr. Eisler concluded that the 
veteran had developed PTSD and a major depressive disorder as 
a result of his experiences during service.  Dr. Eisler 
opined that the veteran has anxiety and panicky feelings 
which are not associated with PTSD.  

On VA examination of the veteran by a VA psychologist at 
Butler VAMC in June 1999, the psychologist reported having 
reviewed the claims folder, with special attention to the 
ship's deck logs, and reports of prior psychiatric 
evaluations of the veteran.  Following an extensive 
discussion of the veteran's history, the psychologist's 
diagnostic impressions included Axis I: generalized anxiety 
disorder, and Axis II: personality disorder, not otherwise 
specified.  The psychologist opined that the veteran's 
symptom picture was not consistent with a diagnosis of PTSD, 
but was more consistent with generalized anxiety disorder.  

On VA examination of the veteran in August 1999 at University 
Drive VAMC, the examiner reported having reviewed the claims 
folder in detail prior to the examination.  The examination 
report contains an extensive discussion of prior psychiatric 
evaluations of the veteran, including the January 1997 VA 
examination at University Drive VAMC, the June 1999 VA 
examination of the veteran at Butler VAMC, and Dr. Eisler's 
June 1999 letter.  The veteran's significant and traumatic 
experiences in service, his history and the results of 
diagnostic testing were reported in detail.  The examiner 
opined that, consistent with VA examinations of the veteran 
in January 1997 and June 1999, the clinical findings did not 
support a diagnosis of PTSD.  The examiner added that the 
veteran did not evidence the full range of PTSD symptoms, and 
his responses on psychological testing suggested significant 
over-reporting.  The examiner concluded that, while a 
previous diagnosis of generalized anxiety disorder had been 
made, it was unclear whether that diagnosis was accurate.  
The veteran's present symptomatology and symptom picture 
appeared to be more likely a result of his personality 
disorder than due to any subsequent psychiatric disorder.  

In a decision in March 2000, the Board determined that the 
veteran's claim of service connection for an acquired 
psychiatric disorder, to include PTSD, was well-grounded.  In 
a remand which followed the decision, the Board directed that 
medical records associated with the award of SSA disability 
benefits to the veteran be obtained.  If the medical records 
associated with the award of SSA disability benefits to the 
veteran contained any diagnosis or clinical impression of 
PTSD or a diagnosis or a clinical impression of any other 
acquired psychiatric disorder said to be related to service, 
the claims folder and the evidence obtained from the SSA were 
to be referred to VA examiners who conducted the VA 
examinations of the veteran in June 1999 at Butler VAMC and 
in August 1999 at University Drive VAMC for medical opinions 
regarding the etiology of the acquired psychiatric disorder 
identified.  If the medical evidence obtained from the SSA 
did not contain a diagnosis of PTSD or of another acquired 
psychiatric disorder said by a health care professional to be 
related to service, the RO was instructed to review and 
adjudicate the veteran's claim of service connection for an 
acquired psychiatric disorder, to include PTSD.  

The records associated with the SSA disability determination 
which were obtained after the remand included a letter, dated 
in February 1980, from John Mackie, D.O.; which noted that 
the veteran was taking medication for nervousness.  No 
etiology for the veteran's nervousness was reported.  

A copy of the SSA disability decision, which was dated in 
December 1980, was obtained.  The SSA disability 
determination did not list an acquired psychiatric disorder 
among the veteran's identified disabilities.  

An SSA "Disabled Person Report", dated in December 1981, 
contained the veteran's history of doing only limited driving 
due to his nerves, and he indicated that he was taking 
medication for his nerves.  He did not contend that his 
problems with his nerves were related to service.  

The evidence obtained from the SSA also included a March 1982 
evaluation of the veteran by Donald F. Mason, D.O. and James 
R. Shoemaker, D.O.  The veteran's complaints of extreme 
nervousness were noted.  It was indicated that the veteran 
had difficulty explaining the timing of the onset of his 
nervousness, but he thought that his problems with his nerves 
had begun approximately 10 years earlier.  The veteran 
further expressed his belief that his nervousness began as a 
result of his development of multiple physical problems.  He 
could not suggest any other specific reasons to account for 
his nervousness, and he denied any history of nervousness as 
a child or as a young man.  

The records obtained from the SSA included a letter dated in 
September 1982, from R. R. McLeod, M.D.; which described the 
veteran's multiple physical disorders, and contained Dr. 
McLeod's conclusion that the veteran's physical disorders 
appeared to be caused or aggravated by psychological stress.  
Dr. McLeod's diagnoses included chronic somatization disorder 
and paranoid personality disorder.  Dr. McLeod did not relate 
the onset of an acquired psychiatric disorder to the 
veteran's service.  

The evidence obtained from the SSA included a November 1982 
letter from Cesar P. Miranda, M.D.  Dr. Miranda's letter 
reported a medical evaluation of the veteran.  Dr. Miranda's 
diagnoses included probable anxiety reaction, with 
hyperventilation syndrome.  Dr. Miranda did not relate the 
onset of this disorder to the veteran's service.  

At a hearing before a hearing officer at the RO in May 2000, 
the veteran testified that, while serving in damage control 
in the Navy, a steam leak developed in a fire room aboard his 
ship.  A man was injured in the fire room, and the veteran 
directed two firemen into an adjacent room to close valves in 
order to retrieve the injured man.  The veteran indicated 
that the valve exploded.  Both firemen were critically 
injured, with one man sustaining burn injuries to over 70 
percent of his body.  The veteran also described conditions 
aboard his ship during two severe storms.  He testified that 
one man he knew had been killed during sea duty.  Another man 
had been lost overboard for a time, and he had been rescued 
after it was believed he would be lost.  The veteran has not 
worked since 1979.  He receives SSA disability benefits, but 
he acknowledged that the SSA benefits were derived from his 
multiple disabilities, and not from a psychiatric disorder.  

On the date of the veteran's hearing at the RO, a note from a 
VA clinical nurse specialist in adult psychiatric mental 
health nursing at Butler VAMC, dated in May 2000, was 
associated with the claims folder.  The nurse indicated that 
the veteran had been treated at the Butler Center for 
Behavioral Healthcare since August 1999.  In February 2000, 
his appointments were increased to monthly sessions.  Records 
dating back to the 1980s showed that he had been treated for 
generalized anxiety disorder, dysthymia and alcoholism.  The 
nurse indicated that the veteran's current diagnosis was 
PTSD.  The veteran has intrusive memories in the form of 
nightmares, and he avoids crowds and conflicts.  Following a 
recent visit to the USS Intrepid, the veteran reported images 
of bloody fingers, and he recalled an incident in which a 
shipmate had had his fingers severed by a machine.  The nurse 
stated that the veteran had PTSD symptoms of intrusive 
memories and avoided crowds and violence despite the use of 
antidepressant medication.  

The May 2000 report from the VA clinical nurse specialist 
reports a current diagnosis of PTSD and alludes to intrusive 
memories the veteran is currently having associated with his 
reported experiences aboard the USS Intrepid.  

The case is REMANDED for the following action:

1.  The RO should obtain complete 
original VA outpatient treatment records 
of all treatment the veteran has had for 
any psychiatric disorder at the Butler 
VAMC and the University Drive VAMC during 
the calendar year 1995 and thereafter for 
association with the claims folder.  

2.  Thereafter, the entire claims folder, 
including the above noted original VA 
outpatient treatment records, should be 
referred to the VA examiners who 
conducted the examinations of the veteran 
in June 1999 at Butler VAMC and in August 
1999 at University Drive VAMC for a 
complete review and response to the 
following questions:  (a) Does the 
veteran have PTSD, and if so, is it 
related to service or the verified events 
the veteran regards as stressful in 
service?  (b) Is any acquired psychiatric 
disorder, other than PTSD, related to 
service or the verified events the 
veteran regards as stressful in service?  

3.  If, upon review of the record, the VA 
examiners who conducted the examinations 
of the veteran in June 1999 at Butler 
VAMC and in August 1999 at University 
Drive VAMC conclude that they cannot 
answer the questions set forth in the 
paragraph above without an examination of 
the veteran, such examination should be 
scheduled.  If a VA examination of the 
veteran is performed, all clinical 
findings should be reported in detail.  
The claims folder must be made available 
to the examining physicians for review in 
connection with the examination of the 
veteran, and the examining physicians 
must report that the review has been 
accomplished.  At the conclusion of the 
examination, the examiners must furnish 
medical opinions responding to the 
questions posed in the preceding 
paragraph.  

4.  The RO should then review the 
veteran's claim of service connection for 
an acquired psychiatric disorder, to 
include PTSD, to determine whether the 
claim may be granted.  If the claim 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



